Citation Nr: 0729931	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  01-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This issue was remanded in June 2003, 
July 2004, and November 2005, and now returns again before 
the Board.


FINDINGS OF FACT

1. In an October 1998 rating decision, the RO increased the 
disability evaluation for the veteran's hemorrhoids from 
noncompensable to a 10 percent evaluation, and an August 1999 
RO decision increased the veteran's evaluation for his 
service connected hemorrhoids to a 20 percent evaluation.

2. By a letter dated August 2000, in conjunction with a July 
2000 RO decision, the RO informed the veteran that medical 
evidence reflected improvement in his hemorrhoid disability 
and that the RO proposed to reduce the then-effective 20 
percent evaluation to a noncompensable evaluation.

3. In a December 2000 rating decision, the RO reduced the 
evaluation for veteran's hemorrhoids to a noncompensable 
evaluation, effective March 1, 2001.

4.  The evidence of record subsequent to the veteran's 
hemorrhoid surgery in May 2000 shows that the veteran has 
undergone significant sustained improvement in his hemorrhoid 
disability, and has exhibited no more than moderate 
symptomatology.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability 
rating or assignment of a minimal compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic 
Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated August 2003 and November 2005, as 
well as undated correspondence, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for restoration; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. The veteran responded 
in correspondence dated in September 2005 that he waived any 
right to additional development in the case, and requested 
his case be adjudicated based on the evidence of record.

The veteran was provided with several different letters 
regarding the VCAA at different times, the veteran was able 
to participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service and VA, as well as private medical records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

In Kitchens v. Brown, 7 Vet. App. at 324 (1995), the Court 
stated "[i]n order for the VA to reduce certain service-
connected disability ratings, the requirements of 38 C.F.R. 
§ 3.344(a) and (b) must be satisfied."  This regulation 
requires that only evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. at 417-18 
(1993).  This regulation is not applicable in the instant 
case, since these regulatory provisions apply to ratings that 
have been in effect for long periods at a sustained level 
(five years or more).  38 C.F.R. § 3.344(a),(c); Lehman v. 
Derwinski, 1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. 
App. 335 (1993).  

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposing a reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.

Additionally, under 38 C.F.R. § 3.105(i), the advance written 
notice concerning a proposed rating reduction must inform the 
beneficiary that he has a right to a predetermination hearing 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  
See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  In July 2000, 
notice of the proposed rating decision was provided, 
informing appellant that medical records has shown 
improvement in his condition.  Additionally, appellant was 
informed that he could submit "medical or other evidence to 
show that we should not make this change", such as a 
"statement from a physician who recently treated or examined 
you.  It should include detailed findings about the 
condition(s).  If we do not receive additional evidence from 
you within 60 days, we will reduce your evaluation." 
Furthermore, appellant was advised of his right to request a 
personal hearing "to present evidence or argument on any 
important point in your claim."   As noted below, the 
veteran's evaluation was not reduced until March 2001, 
therefore all the requirements of 38 C.F.R. § 3.105 have been 
met.

Having determined that the RO correctly followed the 
procedures for reducing the veteran's disability rating, the 
Board must now address whether VA has met its burden of 
showing that the reduction was warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to service- 
connected disorders.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (2006).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

Reviewing the evidence and history of record, the veteran was 
initially granted service connection for hemorrhoids at a 
noncompensable evaluation by an April 1978 rating decision.  
That decision was based on reports in service of blood in 
stool, and a report of VA examination which noted hemorrhoids 
by history only.

An October 1998 rating decision increased the veteran's 
evaluation for his hemorrhoids from noncompensable to a 10 
percent evaluation, based on the report of a September 1998 
VA examination, which noted partly thrombosed and prolapsed 
hemorrhoids, which the veteran reported bled at least once a 
week.

An August 1999 RO decision increased the veteran's evaluation 
for his service connected hemorrhoids from 10 percent to 20 
percent, based on the report of a June 1999 VA examination, 
which found the veteran to have large hemorrhoids, partly 
thrombosed, and obviously bleeding.

A July 31, 2000, rating decision granted the veteran a 
temporary total evaluation due to hemorrhoid surgery, and 
then proposed that, subsequent to that time, the veteran's 
evaluation be reduced from 20 percent to 0 percent, based on 
a May 2000 VA examination report.

A rating decision dated December 2, 2000, decreased the 
veteran's evaluation for his service connected hemorrhoids 
from a 20 percent evaluation to a 10 percent evaluation, 
effective March 1, 2001, the first day of the month following 
the expiration of the 60 day period from the date the veteran 
was notified of the final rating decision.

Records show that the veteran underwent a hemorrhoidectomy in 
May 2000.

A May 2000 report of VA examination noted the veteran had 
good sphincter tone.  His wound was well healed, with no 
inflammation present.  There were no signs of fecal leakage 
or involuntary bowel movement.  There was no bleeding or 
thrombosis.  He was not undergoing current treatment.  There 
was no fecal leakage present, and the size of the lumens was 
normal.  There was no anemia, no fissures, and no bleeding.  
The veteran was diagnosed with postoperative status 
hemorrhoids.

A VA examination report of September 2003 indicated that the 
veteran was found to have no areas of fecal leakage present.  
His underwear appeared clean on examination.  The size of the 
lumen, rectum, and anus appeared satisfactory.  There were no 
signs of anemia.  There were no fissures noted during the 
examination.  Mild sized hemorrhoids were noted especially 
towards the right side of the anal area.  There were no 
protrusions present.  There were no thrombosed areas noted.  
There was no evidence of active bleeding.  There was no blood 
in the stool.  The veteran was diagnosed with mild 
hemorrhoids.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue, 
evidencing frequent occurrences, is assigned a 10 percent 
evaluation.  A mild or moderate condition is rated 
noncompensable.  38 C.F.R. § 4.114 (2006).

Reviewing the evidence of record therefore, it is clear that, 
prior to the veteran's hemorrhoid surgery in May 2000, his 
condition was more severe, with large, thrombosed, and 
bleeding hemorrhoids.  It was equally clear that the 
disability had not stabilized and was subject to improvement 
by treatment.  Since that time, the clinical evidence, 
including VA examinations, show that the veteran's 
hemorrhoids are now mild, with no evidence of bleeding or 
thromboses.  There is no competent evidence that the 
hemorrhoids result in more than moderate symptomatology.  The 
Board finds that the evidence of record shows that the 
veteran's reduction was based on reexaminations which showed 
significant improvement.  As such, the Board finds that the 
evidence of record clearly indicates that the rating for the 
veteran's hemorrhoids was properly reduced and that the 
criteria for a compensable evaluation are not now met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to restoration of a 20 percent disability rating 
or assignment of a minimal compensable evaluation for 
hemorrhoids is not warranted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


